The Supreme Court affirmed the decision of the Court below on October 19, 1874, in the following opinion :
Per Curiam.
This was an action ex delicto founded upon negligence, and the plaintiff’s claim sounded in damages. In such case the sum laid in the declaration is the criterion of jurisdiction; Burr vs. Bayne, 10 Watts 299.
It is not denied that there are cases to be found where the action for negligence is founded in contract which will confer jurisdiction upon justices of the peace. Such were, McCahan vs. *290Hirst, 7 Watts 175; Todd vs. Figley, 7 Watts 542; where the cause of action was founded upon a bailment though the action was for negligence. But in such cases the reason of the rule is, that it depends on a contract, express or implied, under the Act of March 20th, 1810, 5 Sm. 161. But in this case jurisdiction is not made to depend on the nature of the claim, .but on the sum in controversy. Of this the Court can judge, upon a plea to the jurisdiction, only by referring to plaintiff’s demand where damages for the injury are the matter claimed.
Judgment affirmed.